ORDER
PER CURIAM
Richard T. Hubbard appeals the judgment entered by the Circuit Court of Ralls *358County finding him guilty of second-degree child molestation.
We have reviewed the briefs of the parties and the record on appeal and find the matter complained of unpreserved. We decline to review for plain error. No jurisprudential purpose would be served by a written opinion.' The parties, however, have been furnished with a written statement, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).